IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANDREA AVERY                                :   No. 336 WAL 2021
                                            :
                                            :
             v.                             :   Cross Petition for Allowance of
                                            :   Appeal from the Order of the
                                            :   Superior Court
BRANDON CERCONE AND HARRY                   :
SPADAFORA                                   :
                                            :
                                            :
PETITION OF: HARRY SPADAFORA                :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2022, the Cross Petition for Allowance of Appeal

is DENIED.